Citation Nr: 1135508	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945 and from April 1950 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2009, the Board denied entitlement to service connection for bilateral hearing loss.  In August 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  Thereafter, in October 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, a private examination report, a statement from a private physician, and VA examination reports.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included conducting a VA audiological examination to obtain a medical opinion.  In response, the Veteran was scheduled for and underwent a new VA audiological examination in May 2011, at which time the examining audiologist provided the requested opinion with supporting rationale.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records are negative for any complaints, findings, or treatment of hearing loss in either ear.  Audiometric testing performed during service in March 1953 and July 1960, as well as at his separation examination in August 1963, all revealed hearing within normal limits bilaterally.  The Veteran's DD Form 214 confirms that his military occupational specialty was as an airplane mechanic.

Following his discharge from service, the results of an August 2006 private audiological examination revealed bilateral sensorineural hearing loss for the Veteran.

In a September 2006 statement, the Veteran described his duties in service which required considerable travel, with many trips made by flying in B-25 aircraft.  He noted that after many of these trips, it was hard to understand anyone for a period of a few hours.  Specifically, he stated that after each trip in the B-25 aircraft, all persons sounded as if they were down a long tube.  However, he acknowledged that after a few hours, the hearing would clear up.

The Veteran underwent a fee-basis VA audiological examination by QTC Medical Services in October 2007.  On that occasion, he stated that he started noticing his hearing to be worse about 10 years prior to the current examination, and he described his work in military service as an airplane mechanic.  He also reported that he used to hunt 50 years ago (but not since) and that he used power tools such as saws, nail guns, planers, etc. as a handyman although he had not used any ear protection for this.  Audiological testing at this examination revealed bilateral sensorineural hearing loss.  The examiner noted that there was no "noise-induced notch per say."  The examiner also noted that the Veteran's exit audiogram in service showed normal hearing for both ears.  The examiner went on to opine that it was less likely than not that the Veteran's hearing loss was related to his military work as an aircraft mechanic.

In a February 2008 statement, a private otolaryngologist noted that the Veteran had been a patient in his office since 2006, reported that a private August 2006 audiogram had shown bilateral sensorineural loss, and stated that the Veteran reported consistent difficulties with hearing and understanding for many years.  The otolaryngologist went on to opine that it was likely that the Veteran's time in the service from 1940 to 1964 while exposed to loud noise (as part of his duties on and around aircraft) was a major factor in this hearing loss.

Pursuant to the Board's October 2010 remand, the Veteran underwent a VA audiological examination in May 2011.  On that occasion, the examiner outlined her thorough review of the claims file, to include the Veteran's three in-service examinations with audiometric testing which all showed normal hearing bilaterally.  The examiner also reviewed the post-service medical evidence of record, and noted that the private otolaryngologist's February 2008 opinion was purely speculative as that doctor had had no claims file or military records on which to base his opinion.  At the current examination, the Veteran reported military noise exposure from aircraft engines with no hearing protection devices then.  He also reported that he had had no civilian noise exposure.  Audiological testing at this examination revealed bilateral sensorineural hearing loss.

The May 2011 examiner opined that the Veteran's bilateral hearing loss is less likely as not (less than 50/50 probability) caused by or a result of his military service, with this conclusion based on a thorough review of all of the evidence of record, the current examination results, and well-documented scientific knowledge of auditory physiology.  The examiner noted that, although noise exposure is conceded, the Veteran's hearing was the same or even better on his retirement examination.  Specifically, she observed that no standard threshold shifts were noted from March 1953 (the earliest threshold audiogram in the record) to August 1963 (which was the retirement audiogram) and that both tests showed excellent bilateral hearing.  The examiner described this as "significant evidence" that the Veteran's current hearing loss is not due to his noise exposure in service.  The examiner then went on to note that it is well known in literature that one can be exposed to hazardous noise and not suffer a hearing loss; thus, she stated that conceding noise exposure alone does not prove damage to the auditory structures that results in a disabling hearing loss.  Furthermore, the examiner stated that hearing loss from noise exposure is not progressive, as the damage can be immediately audiometrically measurable at the frequencies commonly tested in service and does not progress over time after the noise exposure.  Therefore, the examiner concluded that the October 2007 VA contract examiner's opinion is correct based on well-documented scientific knowledge of auditory physiology.  The examiner went on to state that one can only speculate as to why the Veteran has current hearing loss, with possible etiologies to include noise exposure after service, presbycusis, and many other disease processes.  The examiner concluded that when noise exposure is conceded, an audiogram that indicates normal hearing at separation rules out service connection for hearing loss that develops later, based on the current scientific knowledge of auditory physiology.  She further stated that an audiogram that indicates normal hearing at separation and no indication of a significant threshold shift throughout military service further supports the opinion that the current hearing loss is not service-connected.

Upon review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hearing loss in either ear.  In addition, bilateral hearing loss was not shown to a compensable degree within one year following his discharge from service.  Indeed, the evidence of record reflects that the Veteran was not diagnosed with bilateral hearing loss until August 2006, more than 40 years after his service discharge.

The Board acknowledges the private otolaryngologist's February 2008 opinion that it was likely that the Veteran's time in the service from 1940 to 1964 while exposed to loud noise (as part of his duties on and around aircraft) was a major factor in his hearing loss.  However, this opinion was based solely on a report provided by the Veteran that he had had consistent difficulties with hearing and understanding "for many years," and was not accompanied by any medical rationale.  Therefore, such opinion is entitled to little probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence).


On the other hand, the May 2011 VA examiner reviewed the claims file, considered the Veteran's service treatment records, interviewed and examined the Veteran, and provided extensive medical rationale for the opinion that the Veteran's current bilateral hearing loss is less likely as not (less than 50/50 probability) caused by or a result of his military service and any noise exposure therein.  The May 2011 examiner also clarified the October 2007 VA contract examiner's opinion that it was less likely than not that the Veteran's hearing loss was related to his military work as an aircraft mechanic, by explaining why the findings of normal hearing at the time of the Veteran's separation from service indicates that his current hearing loss is not related to service.  For these reasons, the opinion by the May 2011 examiner is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Furthermore, although the Veteran is competent to state that he experienced episodes of hearing loss in service, the Board accords more weight to the audiological testing conducted during service as to the presence of hearing loss at that time.  Additionally, while the Veteran contends that his bilateral hearing loss is related to noise exposure during his military service, there is no indication that the Veteran has specialized training in diagnosing audiological disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current bilateral hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.

For the reasons set forth above, the Board finds the opinion by May 2011 examiner (which was accompanied by detailed supporting medical rationale) is of greater probative value than the February 2008 opinion by the private otolaryngologist (which was accompanied by no medical rationale) and the Veteran's lay contentions regarding the etiology of his bilateral hearing loss (which are not competent medical evidence).  The most probative evidence indicates that bilateral hearing loss was not shown in service or for many years thereafter, and is not related to the Veteran's current bilateral hearing loss.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


